THURMAN, J.
I concur in the opinion of Mr. Justice *223GIDEON. There is but one question in this case, may the word “city” in section 5607, Comp. Laws 1917, mean “incorporated town”?
I have read with interest the dissenting views of my Associate, Mr. Justice FRICK. The question is one upon which reasonable minds may differ. The fact that my Associate disagrees is a demonstration.
■ In the interpretation of statutes, unless technical terms are used, we should give to the words employed their plain ordinary meaning. We should not resort to technical rules of construction unless the meaning is obscure. My views upon questions of this kind are amplified in State v. Davis, 55 Utah 54, 184 Pac. 161, and need not be repeated here. There is no necessity for resorting to technical rules or judicial determinations. The statutes themselves furnish us an unfailing guide.
Comp. Laws Utah 1917, section 5848, in part reads:
“In the construction of the statutes, the following rules shall be observed, unless sueh construction would, be inconsistent with the manifest intent of the Legislature.”
Subdivision 21 of said section is as follows:
“The word ‘town’ may mean incorporated town and may include cities, and the word ‘city’ may mean incorporated toion." (Italics mine.)
It is insisted that this statute is not in pari materia with section 5607. Even if such contention be true, it nevertheless stands as an unimpeachable fact that the statute is a positive rule of construction enacted as such by the Legislature, and must be given full force and effect. 36 Cyc. 1105, and cases cited. No statute or series of statutes in pari materia could by any possibility be more potent in determining the meaning of. a word or words used in a statute than is an act of the Legislature itself enacted for that especial purpose.
The statute says the word “city,” when used in the statutes of the state, may mean incorporated town, and, unless such construction in the particular case would be contrary *224to the manifest intent of the Legislature, I see no reason why such construction should not be given. The Legislature of the state, acting within constitutional limits, is the highest authority in this jurisdiction. There is no pretense that the statute is unconstitutional. Rules of construction adopted by the Legislature are entitled to serious consideration in arriving at the intent and meaning of the statutes. In a recent case before this court we found it necessary to resort to a statutory rule of construction, and were thereby enabled to satisfactorily solve a difficult legal question that would otherwise have given us serious trouble. Industrial Com. v. Agee, Dist. Judge, 56 Utah 63, 189 Pac. 414.
Whether or not construing the word “city” in the present case to also mean incorporated “town” is inconsistent with the manifest intent of the Legislature is the only question that remains to be considered. As to that question the statute itself imposes the burden upon those who take the negative view.
I have carefully read and considered the able briefs of defendant’s counsel, and the masterly presentation by my Associate, Mr. Justice FRICK, in which every possible argument that can be made has been advanced in favor of the negative, and still I am unconvinced. Without intending to arrogate to myself the functions of either a critic or a censor, I am strongly impressed with the view that the elaborate discussion indulged in, in the briefs and opinion referred to, tends to confuse rather than to enlighten. There is no necessity of going outside of the statute itself. The question is, is the construction contended for by plaintiff inconsistent with the manifest intention of the Legislature ? It is not contended that the town of Orem is without power to contract a bonded indebtedness. It is not shown that the security is hazardous, doubtful, or precarious. With all that has been said it is not made to appear that a loan to an incorporated town to the extent of its ability to pay is not as safe an investment as would be a loan under similar circumstances to an incorporated city. Much has been said as to the vast powers of an incorporated city as compared with the limited *225powers of an incorporated town. All this is aside from the question we are here to consider. The material bearing of such facts on the question before us is not made to appear.The bonds of a city, with its extensive powers, after all may be a poor security for a loan, while the bonds of an incorporated town may be gilt-edged. It all depends upon the financial ability of the city or town in the particular case to pay its obligations. The extent of their municipal powers, except as relates to their power to raise money to pay their debts, has nothing to do with the question under review. I find nothing in the nature of an incorporated town as defined by the statutes of the state which militates against its financial ability. The financial ability of either a city or an incorporated town, in the last analysis, depends upon the quantity and value of the taxable property within its municipal boundaries and its authority to levy a tax. As far as the power to raise money by bonding is concerned, both the power and the modus operandi are the. same in incorporated towns as they are in cities. Comp. Laws 1917, sections 792, 793, and 794.
Examining the case from every possible angle, I am unable to perceive any reason why it should be presumed that the construction contended for by plaintiff is inconsistent with the manifest intent of the Legislature. I see no reason, viewing the ease from the standpoint of legislative intent, why the Legislature should have intended to exclude incorporated towns, from the operation of section 5607. The fact that incorporated towns are not expressly mentioned in section 5607 is the main pillar of strength of those who. are opposed to the views herein expressed. Such contention would have been conclusive prior to the legislative session of 1907, for previous to that time the word “city” did not, in any case, mean incorporated town. As the law stood prior to 1907, the statute read: “The word ‘town’ may mean incorporated town and may include cities.” Revised Statutes 1898, section 2498, subd. 21. Under that statute the word “town” might mean a city, but the word “city” might not mean an incorporated town. In 1907 the Legislature, evidently noting *226the discrepancy, amended the statute of 1898, subd. 21, to read as follows: “The word ‘town’ may mean incorporated town and may include cities, and the word ‘city’ may mean incorporated town.” Sess. Laws 1907, page 79. Such is the law at the present time. In this amendment no exception is made of section 5607 or any other section of the statutes. Thereafter, unless such construction in a given ease would be inconsistent. with the manifest intent of the Legislature, the word “city” might mean incorporated town.
I have endeavored conscientiously to find some logical reason why the statutory rule of construction as regards the word “city” should not be applied in the case at bar. The sole purpose, apparently, the Legislature had in view in 1907, in the amendment referred to, was to make the word “city” mean incorporated town whenever such construction would not be inconsistent with the legislative intent. The amendment had the effect of curing a condition for which no logical reason could be given as cities and towns are known and understood among the people of the state. The Legislature in enacting section 5607, in relation to the loaning of money, evidently had a twofold purpose in view: (1) The stability of the security upon which the money was loaned; (2) to accommodate our municipalities, and thereby assist in building up the commonwealth. The money thus loaned would be like “bread east upon the water to be gathered after many days,” whether the money was loaned to a county, city, school, or incorporated town. In view of all these considerations, what grounds are there for the assumption that the loan of money, arising from the sale or rental of state lands, to incorporated towns is inconsistent with the manifest intent of the Legislature? I think there are none. I do not care to discuss the question of practical construction. If the Land Board has adopted the practice of lending money to incorporated towns since the amendment of 1907, then there-is some logical connection between the custom adopted and the law itself. In any event, I rest my opinion upon the meaning and intent of the statutes referred to as applied to this particular case.
*227I am of tbe opinion the writ should issue as prayed for in the complaint.